Citation Nr: 0930945	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a substantive appeal was timely filed regarding the 
issue of entitlement to a disability rating in excess of 10 
percent for service-connected neurodermatitis, bilateral 
legs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to February 
1946, from February 1948 to August 1950, and from May 1959 to 
December 1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the claim in March 
2007.  

(The March 2007 Board remand also included the issue of 
entitlement to service connection for a back disorder.  
Service connection for that disability was granted in a May 
2009 rating decision, and the Veteran has not disagreed with 
the rating or effective date assigned; thus that issue is no 
longer on appeal.


FINDINGS OF FACT

1.  The RO notified the Veteran in a letter dated January 20, 
2006, that it had denied his claim for a rating in excess of 
10 percent for service connected neurodermatitis, bilateral 
legs.

2.  In February 2006, the Veteran submitted a timely notice 
of disagreement as to the January 2006 rating decision.  

3.  A statement of the case on the issue of increased rating 
for the service-connected neurodermatitis of bilateral legs 
was issued on May 18, 2009, and after expiration of the 
appeal period (i.e., more than 60 days after the date the 
statement of the case was issued and more than one year from 
the date the Veteran was notified about the denial of his 
claim) the case was returned to the Board.  

4.  The Veteran did not submit a substantive appeal, a timely 
request for an extension of the time limit for filing the 
substantive appeal is not of record and VA has not waived any 
issue of timeliness.


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal 
with regard to the January 2006 rating decision that denied a 
rating in excess of 10 percent for the service-connected 
neurodermatitis of bilateral legs; nor has he requested an 
extension of the time limit for filing a substantive appeal, 
and VA has not waived the issue of timeliness.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 
20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected neurodermatitis, bilateral 
legs.  For the reasons set forth below, the Board finds that 
it is without jurisdiction to consider this claim; hence, the 
appeal is dismissed. 

Legal Criteria

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  

Where a veteran does not timely file a Substantive Appeal, 
and VA does not waive the Substantive Appeal requirement, the 
Board may decline to exercise jurisdiction.  Roy v. Brown, 5 
Vet. App. 554 (1993).

Analysis

In a January 2006 rating decision, the RO denied the 
Veteran's claim for a rating in excess of 10 percent for 
service connected neurodermatitis, bilateral legs.  The RO 
notified the Veteran of this decision in a letter dated 
January 20, 2006.  The Veteran submitted a timely notice of 
disagreement in February 2006.  

In March 2007, the Board remanded the issue of entitlement to 
a disability rating in excess of 10 percent for service-
connected neurodermatitis, bilateral legs, for issuance of a 
statement of the case pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  An SOC was issued on May 18, 2009, and the 
cover letter accompanying the SOC included the following:

You must file your appeal with this office within 60 days 
from the date of this letter or within the remainder, if any, 
of the one-year period from the

date of the letter notifying you of the action that you 
have appealed.  If we do not hear from you within this 
period, we will close your case.  If you need more time 
to file your appeal, you should request more time before 
the time limit for filing your appeal expires.  See item 
5 of the instructions in VA Form 9, Appeal to the Board 
of Veterans' Appeals.  

The Veteran failed to submit a substantive appeal as to the 
May 18, 2009 SOC within 60 days, and the one year appeal 
period from January 20, 2006, has also expired.  Furthermore, 
the record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the Veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
VA has not waived any issue of timeliness in the filing of 
the Substantive Appeal in this case, either explicitly or 
implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Roy, 
5 Vet. App. at 55.  Accordingly, the Board is currently 
without jurisdiction to consider his claim, and the appeal is 
dismissed.

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).


ORDER

The Veteran failed to file a timely substantive appeal 
regarding the issue of entitlement to a disability rating in 
excess of 10 percent for neurodermatitis, bilateral legs; the 
appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


